Citation Nr: 1745756	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-58 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eastern Kansas Health Care System


THE ISSUE

Entitlement to authorization for VA special mode transportation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to May 1948.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 decision by the Department of Veterans' Affairs (VA) Eastern Kansas Health Care System (EKHCS), which denied entitlement to special mode transportation benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is necessary.  Although the Board sincerely regrets the delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he should be entitled to special mode transportation benefits in Kansas, where he currently resides, because he was previously certified as "housebound," "wheelchair bound," and "special mode" by the VA staff in Florida, where he used to live.  See the August 2016 notice of disagreement.  He asserts that he cannot safely transfer from a wheelchair to a vehicle because he could fall.  He also states that he uses an oxygen generator/cylinder, has heart disease, is blind in the right eye and going blind in the left eye, has bad shoulders, and "common old age weakness," which prevent him from being able to transfer independently.  See the August 2016 notice of disagreement; January 2017 VA Form 9.  

VA will provide for transportation for a veteran or other person traveling by a specialized mode of transportation such as an ambulance, ambulette, air ambulance, wheelchair van, or other mode of transportation specially designed to transport disabled persons if:  (1) the travel is medically required; (2) the beneficiary is unable to defray the cost of such transportation; and (3) VHA approved the travel prior to travel in the special mode of transportation or the travel was undertaken in connection with a medical emergency.  See 38 C.F.R. §§ 70.2, 70.4. 

In this case, the Veteran has been in receipt of a 100 percent disability rating for psychoneurosis anxiety reaction with somatic and anti-social symptoms since March 1989.  As the veteran's service-connected disabilities are above 30 percent, he is deemed unable to defray the costs of special mode transportation.  See 38 C.F.R. § 70.10(c).  As such, the issue is whether special mode transportation is medically required.  See 38 C.F.R. § 70.4.

VA treatment records indicate that in June 2016, Dr. J.H. requested special mode transportation benefits for the Veteran due to his severe chronic obstructive pulmonary disease (COPD) requiring use of oxygen and shoulder pain.  Dr. J.H. indicated that a wheelchair van was needed because the Veteran could not self-transfer.

In subsequent VA treatment records, however, conflicting information is noted regarding the Veteran's ambulation and self-transfer abilities.  In a July 2016 Home Based Primary Care (HBPC) physical therapy assessment, the Veteran reported that he could not get from his wheelchair into the car without assistance.  He had an electric scooter, which he did not use because it was in storage and he could not transport it, and he used a roller walker for mobility in his home.  The assessing physical therapist indicated that the Veteran was quick to state what he could not do, but willingly completed tasks contradicting his reports.  The Veteran was able to independently transfer from sitting to standing and from standing to sitting with minimal use of his hands.  His gait was noted to include a shortened stride length, but he had a range of motion that was functional for ambulation.  Later that month, a treatment record by a social worker indicates that the Veteran had been observed walking short distances in his home unassisted.  

In a February 2017 HBPC physical therapy assessment, the Veteran was noted to be in the bedroom when the physical therapist arrived, and he ambulated to the living room with his roller walker.  He did not wear oxygen at any time during the visit and did not report any shortness of breath during the visit.  The Veteran was able to independently transfer from sitting to standing and from standing to sitting with minimal use of his hands.  His gait was noted to include a shortened stride length, but he had a range of motion that was functional for ambulation.  

Later in February 2017, the Veteran moved into a nursing care facility.  In follow-up visits at the nursing care facility in March and May 2017, the Veteran was noted to need minimal assistance with his activities of daily living.  He required a walker but could do self-transfers.  

As such, the Board finds that a medical opinion is necessary to clarify whether special mode transportation is medically necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to an appropriate VA physician for an opinion as to whether the Veteran needs a special mode of transportation specially designed to transport disabled persons to attend his VA medical appointments.

The reviewing physician should consider and discuss the June 2016 request for special mode transportation by Dr. J.H., as well as the subsequent VA treatment records dated in July 2016, February 2017, March 2017, and May 2017.

The rationale for any opinion reached must be provided.

An in-person examination need not be performed unless the physician deems it necessary for his or her opinion.  

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




